



Exhibit 10.4


 
 
STOCKHOLDERS AGREEMENT
of
KEY ENERGY SERVICES, INC.


Dated as of March 6, 2020













--------------------------------------------------------------------------------










 
TABLE OF CONTENTS
 
 
 
Page


Article I. DEFINITIONS
1


 
 
 
Section 1.1
Certain Defined Terms
1


Section 1.2
Other Definitional Provisions
5


 
 
 
Article II. CORPORATE GOVERNANCE
6


 
 
 
Section 2.1
Board Representation
6


 
 
 
Article III. TRANSFER PROVISIONS; PREEMPTIVE RIGHTS
8


 
 
 
Section 3.1
Applicability
8


Section 3.2
Drag-Along Right
8


Section 3.3
Tag-Along Right
11


Section 3.4
Preemptive Rights
13


 
 
 
Article IV. REGISTRATION RIGHTS
15


 
 
 
Section 4.1
Demand Registration Rights.
15


Section 4.2
Piggyback Rights
17


Section 4.3
Priority on Registrations
17


Section 4.4
Registration Procedures
18


Section 4.5
Registration Suspension
22


Section 4.6
Registration Expenses
22


Section 4.7
Indemnification
23


Section 4.8
Holdback Agreement
25


Section 4.9
Participation in Registration
26


Section 4.10
Other Registration Rights
26


Section 4.11
No Transfer of Registration Rights
26


 
 
 
Article V. MISCELLANEOUS
26


 
 
 
Section 5.1
Information Rights
26


Section 5.2
Transactions with Affiliates.
28


Section 5.3
Entity Form of Company; Governing Documents
28


Section 5.4
Amendments and Waivers
28


Section 5.5
Successors, Assigns and Transferees.
29


Section 5.6
Legends
29


Section 5.7
Notices
29







--------------------------------------------------------------------------------





Section 5.8
Further Assurances
31


Section 5.9
Entire Agreement
31


Section 5.10
Organizational Documents
32


Section 5.11
Delays or Omissions
32


Section 5.12
Governing Law; Jurisdiction; Waiver of Jury Trial
32


Section 5.13
Severability
33


Section 5.14
Enforcement
33


Section 5.15
Titles and Subtitles
33


Section 5.16
Counterparts; Facsimile Signatures
33


Section 5.17
No Partnership
33


Section 5.18
Non-Impairment.
33


Section 5.19
No-Fiduciary Duty; No Interference..
34


Section 5.20
Non-Promotion Language..
34


Section 5.21
Logos
34


Section 5.22
BHCA Regulatory Matters; Disclosure.
34


Section 5.23
Antitrust
35









--------------------------------------------------------------------------------





Schedules
Schedule 1    Holders
Schedule 2    Initial Directors


Exhibit


Exhibit A     Joinder Agreement








--------------------------------------------------------------------------------






THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of March 6,
2020 (the “Closing Date”), by and among Key Energy Services, Inc., a Delaware
corporation (the “Company”), and the Holders (as defined below).
RECITALS
WHEREAS, pursuant to the Restructuring Support Agreement, dated as of January
24, 2020 among the Company and the Holders, and the series of restructuring
transactions contemplated therein, each Holder was issued the number of shares
of Common Stock in the amounts set forth opposite such Holder’s name on
Schedule 1 hereto on the Closing Date, which shares collectively represent 97%
of the Closing Common Stock (as defined below), as of the date hereof; and
WHEREAS, the Holders and the Company desire to promote the interests of the
Company and their mutual interests as Holders of Common Stock of the Company by
establishing herein certain terms and conditions governing the rights and
obligations in respect of stockholding in the Company.
NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I.

DEFINITIONS
Section 1.1    Certain Defined Terms. As used herein, the following terms shall
have the following meanings:
“1933 Act” means the Securities Act of 1933.
“1934 Act” means the Securities Exchange Act of 1934.
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by or is under common control with such
Person; provided that no security holder of the Company shall be deemed an
Affiliate of the Company or any other security holder of the Company solely by
reason of any investment in the Company or the existence or exercise of any
rights or obligations under this Agreement or the Common Stock held by such
security holder. For the purpose of this definition, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Aggregate Ownership” means, with respect to any Holder, the total number of
shares of Common Stock “beneficially owned” (as such term is defined in Rule
13d-3 of the 1934 Act) (without duplication) by such Holder as of the date of
calculation.


1





--------------------------------------------------------------------------------





“Applicable Law” means, with respect to any Person, matter, fact pattern,
circumstance, event or occurrence, all Laws applicable to such Person, matter,
fact pattern, circumstance, event or occurrence.
“BHCA” means The Bank Holding Company Act of 1956.
“BlackRock” means affiliated funds managed by Tennebaum Capital Partners, LLC
identified on Schedule 1 hereto and their respective permitted successors and
assigns.
“BlueMountain” means affiliated funds managed by BlueMountain Capital Management
LLC identified on Schedule 1 hereto and their respective permitted successors
and assigns.
“Board” means the Board of Directors of the Company.
1“Board Observer” means an individual who is permitted to attend meetings of the
Board and to receive all information provided to the Directors, but who is not
permitted to formally vote on matters submitted for a vote and is not a
Director.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York, New York, United States of America.
“Bylaws” means the Amended and Restated Bylaws of the Company, dated as of the
date hereof, and as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, the Charter and this
Agreement.
“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, dated as of the date hereof, and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and this Agreement.
“Closing Common Stock” means the total number of shares of Common Stock issued
and outstanding as of the date of this Agreement.
“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
“Drag-Along Portion” means, with respect to any Drag-Along Party and for any
Drag-Along Transaction, (i) the Aggregate Ownership of such Drag-Along Party
immediately prior to such Drag-Along Transaction multiplied by (ii) a fraction
the numerator of which is the number of shares of Common Stock proposed to be
sold by the Drag-Along Representative in such Drag-Along Transaction and the
denominator of which is the Aggregate Ownership by the Drag-Along Representative
immediately prior to such Drag-Along Transaction.
“Director” means a director on the Board.
“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.


2





--------------------------------------------------------------------------------





“GS” means Goldman Sachs & Co. LLC and its permitted successors and assigns.
“Governmental Authority” means any supra-national (including the European
Union), national, federal, state, provincial, municipal, local or foreign
government or political subdivision thereof, governmental authority, taxing,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, arbitrator, court or tribunal, including
self-regulated organizations or other non-governmental regulatory or
quasi‑governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Applicable Law).
“Group” has the meaning assigned to such term in Section 13(d)(3) of the 1934
Act.
“Holder” means (i) each of BlueMountain, BlackRock, GS, Platinum and Whitebox
and (ii) any Person that has executed a Joinder to become a party to this
Agreement in accordance with the terms of this Agreement.
“Initial Term” means the period starting on the date hereof and ending on the
date of the Company’s next annual meeting of stockholders for the election of
Directors, it being understood that the next annual meeting of stockholders for
the election of Directors shall not occur before January 1, 2021.
“Independent” means, with respect to any Director, as such term is used in 1934
Act Rule 10A-3 and NYSE listing rule 303A.02, each as in effect from time to
time.
“Independent Third Party” means, with respect to any Holder, any Person who is
not an Affiliate of such Holder or a Group each of the members of which is not
an Affiliate of such Holder.
“Law” means any statute, law (including common law), ordinance, rule,
regulation, code, order, constitution, treaty, judgment, decree, or other
requirement, in each case, of any Governmental Authority.
“Lock-up Period” means, with respect to any registration pursuant to Article IV
which involves an underwritten offering, the period beginning ten days prior to
the “pricing” of such offering and ending (a) 180 days after the “pricing” of
such offering (in the case of a Public Offering at any time the Company is a
Private Company) or (b) 90 days after the “pricing” of such offering (in the
case of a Public Offering at any time the Company is not a Private Company), or,
in each case, such shorter or longer period as the managing underwriter for any
underwritten offering may reasonably agree or reasonably request.
“Material Debt” means any securities, credit facilities or other evidences of
indebtedness issued or incurred by the Company that has an aggregate principal
amount in excess of $25,000,000; provided that, for purposes of determining
whether such $25,000,000 threshold is exceeded, any trade debt between any two
specified Persons shall be excluded from such determination.
“National Securities Exchange” means a securities exchange that has registered
with the SEC under Section 6 of the 1934 Act.


3





--------------------------------------------------------------------------------





“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any Group composed of two
or more of the foregoing.
“Platinum” means Soter Capital, LLC and its permitted successors and assigns.
“Private Company” means the Company at any time at which it is not subject to
the reporting obligations under Section 13 or Section 15(d) of the 1934 Act or
is otherwise not a voluntary filer with the SEC.
“Public Offering” means an underwritten public offering or direct listing of
Registrable Shares pursuant to an effective registration statement under the
1933 Act or the 1934 Act, as applicable, other than pursuant to a registration
statement on Form S-4 or Form S-8 or any similar or successor form.
“Registrable Shares” means (a) any and all Common Stock held at the time of
determination, and (b) any other securities issued and issuable therefor or with
respect thereto, whether by way of stock split, stock dividend,
reclassification, subdivision or reorganization, recapitalization, distribution
or similar event. As to any particular Registrable Shares, such securities shall
cease to constitute Registrable Shares when (i) a registration statement with
respect to the offering of such securities by the holder thereof shall have been
declared effective under the 1933 Act and such securities shall have been
disposed of by such holder pursuant to such registration statement, (ii) such
securities have been sold to the public pursuant to a Rule 144 Transfer, (iii)
such securities shall have been otherwise transferred to a Person and subsequent
disposition of such securities shall not require registration or qualification
under the 1933 Act or any similar state law then in force and, if such
securities are in certificated form, newly issued certificates for such
securities that do not bear a legend restricting further transfer shall have
been delivered by the Company or its transfer agent, (iv) such securities shall
have ceased to be outstanding, or (v) such securities held by a particular
Holder may be sold by such Holder under Rule 144 without volume limitations.
“Regulated Holder” means any Holder that is a bank, bank holding company,
financial holding company or an entity that is controlled by a bank, bank
holding company or financial holding company, as such terms are defined under
the BHCA, or an Affiliate of any such entity.
“Regulatory Event” means an event in which (i) any Regulated Holder receives
notice from a Governmental Authority with competent jurisdiction over such
Regulated Holder, or determines in good faith, in each case, that such Regulated
Holder “controls” the company for purpose of the BHCA, or any other Applicable
Law, including the comparable provisions of any domestic or foreign banking law
applicable to such Regulated Holder and that make it impermissible or unduly
burdensome for such Regulated Holder to continue to hold, directly or
indirectly, without limitations or otherwise, any of its Common Stock or (ii)
such Regulated Holder determines, in good faith, that the company or any of its
Subsidiaries engages in activities that make it impermissible or unduly
burdensome under Applicable Law or regulatory or supervisory guidance for such
Regulated Holder to continue to hold, directly or indirectly, without
limitations or otherwise, any of its common stock.


4





--------------------------------------------------------------------------------





“Restricted Amendment” means any amendment to Article II, III or IV, Section 5.1
or Section 5.2, or any amendment the effect of which would result in any changes
in substance to Article II, III or IV, Section 5.1 or Section 5.2.
“Rule 144 Transfer” means any transfer for value conducted in accordance with
Rule 144 promulgated under the 1933 Act.
“SEC” means the U.S. Securities and Exchange Commission.
“Subsidiary” means, as to any Person (other than an individual), another Person
(other than an individual) in which such first Person from time to time,
directly or indirectly, through one or more intermediaries, holds a majority of
the outstanding equity or economic interests.
“Tag-Along Portion” means, with respect to any Tag-Along Offeree and for any
Tag-Along Transaction, (i) the number of shares of Common Stock owned by such
Tag-Along Offeree immediately prior to such Tag-Along Transaction multiplied by
(ii) a fraction the numerator of which is the number of shares of Common Stock
proposed to be sold by the Tag-Along Transferor in such Tag-Along Transaction
and the denominator of which is the Aggregate Ownership by all Holders
immediately prior to such Tag-Along Transaction.
“Transfer” means, with respect to any Common Stock, (i) when used as a verb, to
sell, assign, dispose of, exchange, pledge, encumber, hypothecate or otherwise
transfer such Common Stock or any participation or interest therein, whether
directly or indirectly (including pursuant to a derivative transaction), or
agree or commit to do any of the foregoing and (ii) when used as a noun, a
direct or indirect sale, assignment, disposition, exchange, pledge, encumbrance,
hypothecation, or other transfer of such Common Stock or any participation or
interest therein or any agreement or commitment to do any of the foregoing. The
terms “Transferred”, “Transferring” and “Transferee” have correlative meanings.
“Whitebox” means affiliated funds managed by Whitebox Advisors LLC identified on
Schedule 1 hereto and their respective permitted successors and assigns.
Section 1.2    Other Definitional Provisions.
(a)    All references in this Agreement to Articles, Sections, clauses,
Exhibits and Schedules shall be deemed to be references to Articles,
Sections and clauses of, and Exhibits and Schedules to, this Agreement unless
the context otherwise requires. The Exhibits and Schedules attached hereto are
incorporated herein by reference and shall be considered part of this Agreement
(and, for purposes of clarification, references to this “Agreement” shall
include all Exhibits and Schedules attached hereto). The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The term “or” is not exclusive and shall have the meaning
represented by the term “and/or”. The word “extent” in the phrase “to the
extent” shall mean the degree or proportion to which a subject or other thing
extends, and such phrase shall not mean simply “if”. The words “hereof”,
“hereby”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. Unless otherwise expressly provided herein, any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred


5





--------------------------------------------------------------------------------





to herein means such agreement, instrument or statute as from time to time
amended, modified, supplemented or restated, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein. All references to a “party” or
“parties” mean a party or parties to this Agreement unless the context requires
otherwise. Where specific language is used to clarify or illustrate by example a
general statement contained herein, such specific language shall be deemed to
modify, limit or restrict the construction of the general statement which is
being clarified or illustrated.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The use of the masculine,
feminine or neuter gender form of words used herein (including defined terms)
shall not limit any provision of this Agreement.
(c)    Each of the parties hereto has been represented by its own counsel and
acknowledges that it has participated in the drafting of this Agreement. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
agreement, instrument or document to be drafted.
ARTICLE II.

CORPORATE GOVERNANCE
Section 2.1    Board Representation.
(a)    Initial Appointment.
(i)    During the Initial Term and except as otherwise expressly provided
herein, the Board shall be composed of seven Directors, of whom:
(A)    Two Directors shall be appointed by each of BlueMountain and GS;
(B)    One Director shall be appointed by each of BlackRock and Platinum; and
(C)    One Director shall consist of J. Marshall Dodson, the Interim CEO of the
Company.
(ii)    The Directors appointed by BlueMountain, BlackRock and GS to serve for
the Initial Term pursuant to this Section 2.1(a) or nominated pursuant to
Section 2.1(c) shall be Independent.
(b)    Ongoing Nomination.
(i)    From and after the Initial Term, at each annual or special meeting of the
stockholders of the Company at which Directors are to be elected to the Board,
or when Directors are elected by written consent of the stockholders of the
Company, each of BlueMountain and GS shall have the right to nominate (i) two
Directors to the Board for so


6





--------------------------------------------------------------------------------





long as the Aggregate Ownership of such Holder equals at least 25% of the
Closing Common Stock or (ii) one Director to the Board for so long as the
Aggregate Ownership of such Holder equals at least 10% of the Closing Common
Stock. 
(ii)    From and after the Initial Term, at each annual or special meeting of
the stockholders of the Company at which Directors are to be elected to the
Board, or when Directors are elected by written consent of the stockholders of
the Company, each of Blackrock and Platinum shall have the right to nominate one
Director to the Board for so long as the Aggregate Ownership of such Holder
equals at least 10% of the Closing Common Stock.
(iii)    A Holder with nomination rights set forth in subsection (i) or (ii)
above may elect in connection with a Transfer of Common Stock to assign any such
nomination right to the recipient of such Common Stock so long as (i) such
recipient executes a Joinder substantially in the form of Exhibit A hereto and
(ii) the Aggregate Ownership of such recipient equals (x) at least 25% of the
Closing Common Stock in the case of a transfer of the right to nominate two
Directors or (y) at least 10% of the Closing Common Stock in the case of a
transfer of the right to nominate one Director.  In the case of a transfer of a
nomination right pursuant to this subsection, the transferring Holder shall no
longer have such nomination right so transferred from and after the date on
which such transfer is effected as indicated in the relevant Joinder. 
(iv)    All Directors nominated pursuant to this Section 2.1(b) or appointed
pursuant to Section 2.1(c) shall be Independent, except in the case of the
Director nominated or appointed by Platinum for so long as it has the right to
nominate a director pursuant to this Section 2.1(b). 
(c)    Subject to Applicable Law, the removal of a Director appointed pursuant
to Section 2.1(a) shall only occur with the consent of the Holder that appointed
such Director. In the event that (i) a Director appointed pursuant to Section
2.1(a) is removed from the Board or resigns, the Holder that appointed the
Director shall be entitled to appoint a replacement Director to complete the
Initial Term and (ii) a Director nominated pursuant to Section 2.1(b) is removed
from the Board or resigns, the Holder that nominated such Director shall be
entitled to nominate a replacement Director to complete the term of the Director
being removed or resigning.
(d)    Subject to Applicable Law, the Company shall use its reasonable best
efforts to facilitate the election or appointment of each Director nominee
nominated pursuant to this Section 2.1 to the Board, including nominating such
individuals to be elected as Directors as provided herein. The nominating Holder
shall notify the Company of the identity of any proposed nominee, in writing, at
the time such information is reasonably requested by the Board or the Nominating
and Governance Committee of the Board for inclusion in a proxy statement for a
meeting of stockholders and shall furnish all information about such proposed
nominee as shall reasonably be requested by the Board or the Nominating and
Governance Committee of the Board (including responses to a customary D&O
questionnaire and any information regarding such nominee to the extent required
under applicable securities Laws or in connection with confirming compliance
with this Agreement).


7





--------------------------------------------------------------------------------





(e)    The Company shall enter into indemnification agreements and maintain
directors and officers liability insurance for the benefit of each nominee
Director of the Holders elected or appointed to the Board with respect to all
periods during which such individual is a member of the Board, on terms,
conditions and amounts substantially similar to the terms, conditions and
amounts of the Company’s current form of indemnification agreement and directors
and officers liability insurance policy, and shall use commercially reasonable
efforts to cause such indemnification and insurance to be maintained in full
force and effect. The Company shall provide each such nominee Director with all
benefits (including all fees and entitlements) on substantially the same terms
and conditions as are provided to other non-executive members of the Board
performing similar roles.
(f)    Board Observer.
(i)    Whitebox shall have the right to appoint one Board Observer for so long
as its Aggregate Ownership is not less than 85% of the number of shares set
forth opposite its name on Schedule 1 hereto as of the date of this Agreement.
(ii)    Each Holder (other than Whitebox) shall have the right to appoint one
Board Observer for so long as its Aggregate Ownership is not less than 5% of the
Closing Common Stock.
ARTICLE III.

TRANSFER PROVISIONS; PREEMPTIVE RIGHTS
Section 3.1    Applicability. Section 3.2, Section 3.3 and Section 3.4 shall
only apply when the Company is a Private Company, and shall have no effect when
the Company is not a Private Company.
Section 3.2    Drag-Along Right.
(a)    After the Closing Date, if one or more Holders receive and accept a bona
fide offer from an Independent Third Party to Transfer in a single transaction
or series of related transactions, Common Stock held by such Holders
constituting, in the aggregate, 50% or more of the then issued and outstanding
Common Stock (the Holder or Holders in their capacity as such under this Section
3.2, the “Drag-Along Representative”), such Holder(s) shall notify the other
Holders (each, a “Drag-Along Party”) in writing (the “Drag-Along Notice”) at
least 15 Business Days prior to the consummation of such Transfer (the
“Drag-Along Transaction”). The Drag-Along Notice shall specify the identity of
the prospective parties involved in the Drag-Along Transaction, a summary of the
material terms and conditions of the Drag-Along Transaction and a copy of any
form of agreement proposed to be executed in connection therewith (but only if
available at the time the Drag-Along Notice is delivered); provided, however,
that notwithstanding anything to the contrary, under no circumstances shall any
Regulated Holder be required to accept as consideration in a Drag-Along
Transaction any (i) shares of a bank, bank holding company, financial holding
company or covered fund; (ii) non-marketable securities, the receipt of which
would trigger a Regulatory Event as determined in good faith by such Regulated
Holder; or (iii) securities that do not meet each of the following three
conditions: (x) the issuer thereof is then subject to the reporting requirements


8





--------------------------------------------------------------------------------





of section 13 or section 15(d) of the 1934 Act, (y) the issuer thereof is then
current in its filing of all required reports and other information under the
1933 Act and the 1934 Act and (z) that consist of a class of common equity that
is then traded on a National Securities Exchange. To the extent necessary, any
such consideration enumerated in clause (i) through (iii) of the preceding
sentence shall instead be paid to such Regulated Holder in the form of cash
based upon the then-current fair market value of such non-cash consideration, as
determined in good faith by the Board, that such Regulated Holder would
otherwise receive. No Regulated Holder shall be permitted to accept an offer and
become a Drag-Along Representative with respect to any Drag-Along Transaction
that would involve the other Holders being required to accept any securities
where the Regulated Holder would be entitled to receive cash pursuant to the
proviso in the second preceding sentence. Any amendment, modification, waiver or
repeal of this Section 3.2(a) shall require the prior written approval of each
Regulated Holder.
(b)    Following the delivery by the Drag-Along Representative of any such
Drag-Along Notice in accordance with and subject to the terms of this Agreement:
(i)    the Drag-Along Parties shall be deemed to have approved the proposed
Drag-Along Transaction,
(ii)    to the extent any vote or consent to the Drag-Along Transaction is
required, the Drag-Along Party shall vote for and consent to such Drag-Along
Transaction (including on behalf of all of its Common Stock and on behalf of all
Common Stock with respect to which the Drag-Along Party has the power to direct
the voting thereof) and waive any dissenter’s rights, appraisal rights or
similar rights which the Drag-Along Party may have in connection therewith,
(iii)    no Drag-Along Party shall raise any objections to the proposed
Drag-Along Transaction,
(iv)    the Drag-Along Party shall agree to sell its Drag-Along Portion of
Common Stock being sold in such Drag-Along Transaction on the same terms and
conditions as the Drag-Along Representative, subject to subsection (vi) below,
(v)    subject to subsection (vi) below, the Drag-Along Party shall execute all
documents reasonably required to effectuate such Drag-Along Transaction, as
determined by the Drag-Along Representative in good faith,
(vi)    the Drag-Along Party shall be obligated to provide the same
representations, warranties, covenants, agreements, indemnities and other
obligations that the Drag-Along Representative agrees to provide in connection
with such Drag-Along Transaction on a pro rata basis, but not a joint and
several basis, provided that (A) the aggregate liability including any
indemnification obligations of a Drag-Along Party in the Drag-Along Transaction
shall not exceed the consideration received by such Drag-Along Party for the
sale of its Common Stock in such transaction, other than in the case of fraud,
intentional misrepresentation or willful misconduct on the part of such
Drag-Along Party, and (B) the Drag-Along Party shall not be subject to any
liability or other obligations in respect of representations,


9





--------------------------------------------------------------------------------





warranties, covenants, agreements, indemnities and other obligations that relate
specifically to a particular holder of Common Stock (other than the applicable
Drag-Along Party), such as indemnification with respect to representations and
warranties given by such other holder regarding such holder’s title to and
ownership of Common Stock, which shall be solely the responsibility of such
other holder, and
(vii)    each Drag-Along Party shall take all other actions reasonably necessary
or desirable, as reasonably determined by the Drag-Along Representative, to
cause the consummation of such Drag-Along Transaction on the terms proposed by
the Drag-Along Representative. Notwithstanding the foregoing, no Drag-Along
Party shall be required (A) to execute (1) any covenant not to compete with any
Person, (2) any covenant not to solicit or hire customers, employees or
suppliers of any Person, (3) any other similar post-closing restrictive covenant
(other than confidentiality), or (4) agreements in connection with any
Drag-Along Transaction containing any covenants or other restrictive provisions
which are more restrictive than those entered into by the Drag-Along
Representative or (B) to make any representations and warranties in connection
with the proposed sale other than representations and warranties related to
authority, ownership and the ability to convey title to its Common Stock.
(c)    The obligations of the Drag-Along Party with respect to the proposed
Drag-Along Transaction are subject to the condition that upon the consummation
of the Drag-Along Transaction, the Drag-Along Party, to the extent entitled
thereto based on the Common Stock held thereby, shall receive the same form of
consideration as the Drag-Along Representative (less any applicable taxes or
withholding obligations).
(d)    If requested by the Drag-Along Representative, at least five Business
Days prior to the consummation of a Drag-Along Transaction, the Drag-Along
Parties shall deliver to the Company to hold in escrow pending transfer of the
consideration therefor, duly endorsed certificate or certificates (if any)
representing the Common Stock held by the Drag-Along Party to be sold, and a
stock power and limited power-of-attorney authorizing the Drag-Along
Representative to take all actions reasonably necessary to sell or otherwise
dispose of such Common Stock in accordance with and subject to the terms of this
Section 3.2. In the event that a Drag-Along Party should fail to deliver such
Common Stock (or the certificates evidencing such Common Stock (if any)), the
Company shall cause the books and records of the Company to show that such
Common Stock is bound by the provisions of this Section 3.2 and that such Common
Stock may be Transferred to the purchaser in such Drag-Along Transaction.
(e)    If a proposed Drag-Along Transaction is consummated, then each Drag-Along
Party shall bear its pro rata share (based upon the relative aggregate amounts
of consideration received by such Drag-Along Party as compared to the aggregate
amounts received by the other Holders participating in such Drag-Along
Transaction) of all costs of sale of the Common Stock pursuant to such
Drag-Along Transaction to the extent such costs are not otherwise paid by the
Company or the Independent Third Party. Costs incurred by any Drag-Along Party
in connection with a Drag-Along Transaction shall not be considered costs of the
Drag-Along Transaction hereunder.


10





--------------------------------------------------------------------------------





(f)    Each Holder acknowledges that even if a Drag-Along Notice has been given,
the Drag-Along Representative or the Company shall have no obligation to
consummate any Drag-Along Transaction nor any liability to any Holder arising
from, relating to or in connection with the pursuit, consummation, postponement,
abandonment or terms and conditions of any such Drag-Along Transaction, except
to the extent of any failure to comply with any express provision of this
Section 3.2.
Section 3.3    Tag-Along Right.
(a)    Subject to and without limiting the generality of Section 3.2, after the
Closing Date, in the event any Holder, individually or together with other
Holders (each in its capacity as such, a “Tag-Along Transferor”), proposes to
Transfer, in a single transaction or series of related transactions, Common
Stock constituting, in the aggregate, 50% or more of the then issued and
outstanding Common Stock to an Independent Third Party (the “Tag-Along
Transaction”), such Tag-Along Transferor shall deliver a written notice (the
“Tag-Along Notice”) to each other Holder (each, a “Tag-Along Offeree”) at least
15 Business Days prior to consummating such Tag-Along Transaction, specifying
the identity of the prospective Transferee(s), the number of shares of the
Tag-Along Transferor’s Common Stock to be Transferred (the “Tag-Along
Securities”), a summary of the material terms and conditions of the Transfer and
a copy of any form of agreement proposed to be executed in connection therewith
(if available at the time the Tag-Along Notice is delivered). Each Tag-Along
Offeree may elect to participate in the contemplated Transfer on the same terms
and conditions as the Tag-Along Transferor by delivering written notice to the
Tag-Along Transferor within 15 Business Days after delivery of the Tag-Along
Notice (the “Tag Offer Period”), which notice shall specify the number of shares
of Common Stock such Tag-Along Offeree desires to include in such proposed
Transfer; provided that such number of shares of Common Stock shall not exceed
the Tag-Along Portion. If a Tag-Along Offeree fails to elect to include in a
Tag-Along Transaction all of its Tag‑Along Portion, then the Tag-Along
Transferor shall promptly notify the other Tag-Along Offerees, who may elect to
increase (on a pro rata basis based on their respective Aggregative Ownership)
their respective Tag-Along Portion by the portion of the Tag-Along Offeree’s
Tag-Along Portion that it elected not to include, within five Business Days
following the expiration of such Tag Offer Period. If none of the Tag-Along
Offerees gives such notice prior to the expiration of the Tag Offer Period, then
the Tag-Along Transferor may Transfer the Tag-Along Securities to any Person on
terms and conditions that are the same to the Tag‑Along Transferor as those set
forth in the Tag-Along Notice at any time within 90 days after expiration of the
Tag Offer Period (provided that if any governmental or other third party
approval is required with respect to such Transfer, then such period shall be
extended until a reasonable time after such approvals are obtained). Any
Tag-Along Securities not Transferred by the Tag-Along Transferor during such one
90-day period (as such period may be extended pursuant to the immediately
preceding sentence) shall again be subject to the provisions of this Section 3.3
prior to any subsequent Transfer.
(b)    To the extent that one or more Tag-Along Offerees exercise their right of
participation pursuant to Section 3.3(a), unless the Independent Third Party
agrees to increase the aggregate number of shares of Common Stock to be
purchased in such Tag-Along Transaction (which total number of shares shall be
allocated to each Tag-Along Offeree and the Tag-Along Transferor on a pro rata
basis based on their respective Aggregate Ownership), the number of shares of
Common Stock that the Tag-Along Transferor(s) and each other participating
Tag‑Along Offeree may sell


11





--------------------------------------------------------------------------------





in the transaction shall be reduced so that the total number of shares is
allocated to each Holder on a pro rata basis based on its Aggregate Ownership.
(c)    The Tag-Along Transferor shall not Transfer any Tag-Along Securities to
any prospective Transferee if such prospective Transferee declines to purchase
Common Stock from participating Tag-Along Offerees, unless the Tag-Along
Transferor acquires from each such participating Tag-Along Offeree (on the terms
set forth in the Tag-Along Notice) its pro rata number of shares of Common Stock
based on their respective Aggregate Ownership (or, if less, the Aggregate
Ownership of such Tag-Along Offeree requested to be Transferred to such
Transferee) as such Tag‑Along Offeree would have been entitled to sell in such
transaction pursuant to this Section 3.3 at the same price and the same terms
and conditions as would be applicable in a direct sale of such Common Stock to
the proposed Transferee pursuant to this Section 3.3.
(d)    Upon the consummation of the Tag-Along Transaction, the Tag-Along
Offeree, to the extent entitled thereto based on the Common Stock held by it,
shall receive the same form of consideration as the Tag-Along Transferor (less
any applicable taxes or withholding obligations).
(e)    If requested by the Tag-Along Transferor, at least five Business Days
prior to the consummation of a Tag-Along Transaction, the Tag-Along Offerees
participating in such Tag-Along Transaction shall deliver to the Company to hold
in escrow pending transfer of the consideration therefor, the duly endorsed
certificate or certificates (if any) representing the Common Stock held by such
Tag-Along Offerees to be sold, and a stock power and limited power-of-attorney
authorizing the Tag-Along Transferor to take all actions reasonably necessary to
sell or otherwise dispose of such Common Stock in accordance with and subject to
the terms of this Section 3.3.
(f)    The Tag-Along Offerees participating in such Tag-Along Transaction shall
be obligated to provide the same representations, warranties, covenants,
agreements, indemnities and other obligations that the Tag-Along Transferor
agrees to provide in connection with such Tag-Along Transaction on a pro rata
basis, but not a joint and several basis, provided that (A) the aggregate
liability including any indemnification obligations of a participating Tag-Along
Offeree in the Tag-Along Transaction shall not exceed the consideration received
by such Tag-Along Offeree for the sale of its Common Stock in such transaction,
other than in the case of fraud, intentional misrepresentation or willful
misconduct on the part of such Tag-Along Offeree, and (B) the participating
Tag-Along Offeree shall not be subject to any liability or other obligations in
respect of representations, warranties, covenants, agreements, indemnities and
other obligations that relate specifically to a particular holder of Common
Stock (other than the applicable participating Tag-Along Offeree), such as
indemnification with respect to representations and warranties given by such
other holder regarding such holder’s title to and ownership of Common Stock,
which shall be solely the responsibility of such other holder.
(g)    No participating Tag-Along Offeree shall be required (A) to execute (1)
any covenant not to compete with any Person, (2) any covenant not to solicit or
hire customers, employees or suppliers of any Person, (3) any other similar
post-closing restrictive covenant (other than confidentiality), or (4)
agreements in connection with any Tag-Along Transaction containing any covenants
or other restrictive provisions which are more restrictive than those entered
into by the Tag-Along Transferor or (B) to make any representations and
warranties in connection with the


12





--------------------------------------------------------------------------------





proposed sale other than representations and warranties related to authority,
ownership and the ability to convey title to its Common Stock.
(h)    Each Holder shall pay its own costs of any sale and a share (based on the
relative consideration to be received by such Holder in respect of the Common
Stock to be sold in connection with a Tag-Along Transaction) of the expenses
incurred by the Tag-Along Transferor and the Company for the benefit of the
Tag-Along Transferors and the Tag-Along Offerees as a group in connection with
such Tag-Along Transaction to the extent such costs are not otherwise paid by
the acquiring party.
(i)    Each Holder acknowledges that even if a Tag-Along Notice has been given,
neither the Tag-Along Transferor(s) nor the Company shall have any obligation to
consummate any Tag-Along Transaction or shall have any liability to any Holder
arising from, relating to or in connection with the pursuit, consummation,
postponement, abandonment or terms and conditions of any such Tag-Along
Transaction, except to the extent of failure to comply with any express
provision of this Section 3.3 and such Tag-Along Transaction otherwise occurs.
Section 3.4    Preemptive Rights.
(a)    The Company shall give each Holder notice (an “Issuance Notice”) of any
proposed issuance or incurrence by the Company of any Common Stock or Material
Debt (the “Preempted Transaction”) at least 15 Business Days prior to the
proposed issuance or incurrence date. The Issuance Notice shall specify the
price and other material terms of the Preempted Transaction, including the
maximum number (or amount) of shares of Common Stock or debt each Holder is
entitled to purchase under this Section 3.4, calculated by multiplying the total
number of shares (or aggregate principal amount) of such proposed issuance or
incurrence by such Holder’s Pro Rata Share (as defined below). Subject to
‎‎Section 3.4(f) below, each Holder shall be entitled to participate in such
Preempted Transaction up to such Holder’s Pro Rata Share, at the price and on
the terms specified in the Issuance Notice. “Pro Rata Share” means with respect
to a Holder, the fraction that results from dividing (i) such Holder’s Aggregate
Ownership (immediately before giving effect to the issuance) by (ii) the
Aggregate Ownership (immediately before giving effect to the issuance) of all
Holders.
(b)    Each Holder who desires to participate in the Preempted Transaction
specified in the Issuance Notice shall deliver notice to the Company (each, an
“Exercise Notice”) of its election to participate in such Preempted Transaction
within 15 Business Days of receipt of the Issuance Notice. The Exercise Notice
shall specify the number (or amount) of Common Stock or debt to be purchased by
such Holder and shall constitute exercise by such Holder of its rights under
this ‎‎Section 3.4 and a binding agreement of such Holder to purchase, at the
price and on the terms specified in the Issuance Notice, the number (or amount)
of Common Stock or debt specified in the Exercise Notice. If, at the termination
of such 15-Business Day period, any Holder shall not have delivered an Exercise
Notice to the Company, such Holder shall be deemed to have waived all of its
rights under this ‎‎Section 3.4 with respect to the participation in the
Preempted Transaction. Promptly following the termination of such 15-Business
Day period, the Company shall deliver to each Holder a copy of all Exercise
Notices it received.


13





--------------------------------------------------------------------------------





(c)    If any Holder fails to exercise its preemptive rights under this
‎‎Section 3.4 or elects to exercise such rights with respect to less than such
Holder’s Pro Rata Share, the Company shall notify each other Holder who has
delivered an Exercise Notice to exercise its rights to purchase its entire Pro
Rata Share, that such Holder shall be entitled to purchase from the Company its
pro rata portion (which means the fraction that results from dividing (i) such
Holder’s Pro Rata Share by (ii) sum of Pro Rata Share of all Holders exercising
in full their preemptive rights) with respect to which a Holder shall not have
exercised its preemptive rights. The Company shall continue to offer additional
pro rata portions to Holders choosing to purchase their full pro rata portion of
such Common Stock or debt pursuant to this ‎‎Section 3.4(c) until the earlier of
(i) all Common Stock or debt proposed to be issued by the Company and with
respect to which Holders were entitled to exercise their rights under this
‎‎Section 3.4 have been purchased by Holders or (ii) all Holders have purchased
the maximum number of Common Stock or debt indicated in their respective
Exercise Notice.
(d)    The Company shall have 20 Business Days from the end of the period to
deliver Exercise Notices or such later date as is required in connection with
the Company’s obligations in Section 3.4(c) to consummate the proposed issuance
or incurrence of any or all of such Common Stock or debt in the Preempted
Transaction that the Holders have not elected to purchase at no lower a price
and upon terms that are not less favorable to the Company than those specified
in the Issuance Notice; provided that, if such issuance or incurrence is subject
to regulatory approval, such 20-Business Day period shall be extended until the
expiration of five Business Days after all such approvals have been received,
but in no event later than 90 days from the date of the Issuance Notice. If the
Company proposes any such Preempted Transaction after the end of the period
contemplated by the preceding sentence, it shall again comply with the
procedures set forth in this ‎‎Section 3.4.
(e)    At the consummation of such Preempted Transaction, the Company shall
issue certificates or book-entry positions or notes, as applicable, representing
the Common Stock or debt to be purchased by each Holder exercising preemptive
rights pursuant to this ‎‎Section 3.4 registered in the name of such Holder,
against payment by such Holder of the purchase price for such Common Stock or
debt in accordance with the terms and conditions as specified in the Issuance
Notice.
(f)    Notwithstanding the foregoing, no Holder shall be entitled to participate
in a Preempted Transaction as contemplated by this ‎‎Section 3.4 in connection
with issuances of Common Stock (i) to employees of the Company or any Subsidiary
pursuant to employee benefit plans or arrangements approved by the Board
(including upon the exercise of employee stock options granted pursuant to any
such plans or arrangements), (ii) in connection with any bona fide, arm’s-length
restructuring of outstanding debt of the Company or any Subsidiary, (iii) in
connection with any bona fide, arm’s-length direct or indirect merger,
acquisition or similar transaction, (iv) pursuant to a Public Offering, (v) in
connection with a dividend or distribution of Common Stock or upon any stock
split, reclassification, recapitalization, exchange or readjustment of Common
Stock, or other similar transaction (in each case, on a pro rata basis), (vi) to
suppliers, service providers or other commercial counterparties in connection
with the provision of goods or services or similar commercial transactions, in
each case as approved by the Board or (vii) upon the exercise or conversion of
any warrant or convertible security in accordance with its terms. The Company
shall not be obligated to consummate any proposed Preempted Transaction, nor be
liable to any Holder if the Company has not consummated any proposed Preempted
Transaction pursuant to this ‎‎Section


14





--------------------------------------------------------------------------------





3.4 for whatever reason, regardless of whether it shall have delivered an
Issuance Notice or received any Exercise Notices in respect of such proposed
issuance.
(g)    Notwithstanding anything contained in this ‎‎Section 3.4, the closing
date of any proposed Preempted Transaction to which this ‎‎Section 3.4 applies
may, at the Company’s discretion, occur prior to the expiration of the
15-Business Day period contemplated by ‎‎Section 3.4(a); provided that in such
case each Holder shall (other than those who elected to participate in the
Preempted Transaction on such closing date) continue to have the right to
exercise its rights under this ‎‎Section 3.4 by delivering an Exercise Notice
within 15 Business Days of the receipt of the Issuance Notice pursuant to
‎‎Section 3.4(b) to acquire from the Company (or, as determined by the Company,
from the purchasers in the Preempted Transaction on such closing date) the
number (or amount) of Common Stock or debt determined in accordance with
‎‎Section 3.4(a) at the price and on the terms specified in the Exercise Notice.
ARTICLE IV.

REGISTRATION RIGHTS
Section 4.1    Demand Registration Rights.
(a)     Right to Demand. Beginning 60 days after the Closing Date, if the
Company does not have an effective Shelf Registration, a Holder of Registrable
Shares may make a written request (a “Request Notice”), which Request Notice
will specify the aggregate number of Registrable Shares to be registered and
will also specify the intended methods of disposition thereof, to the Company
for registration with the SEC under and in accordance with the provisions of the
1933 Act of the offer and sale of all or part of the Registrable Shares held by
such Holder (a “Demand Registration”). A registration pursuant to this Section
4.1 will be on such appropriate form of the SEC as shall be selected by the
Holder making such request (such Holder, a “Demand Holder”) and be reasonably
acceptable to the Company and as shall permit the intended method or methods of
distribution specified by the Demand Holder, including a distribution to, and
resale by, the partners or Affiliates of the Demand Holder; provided that the
Company shall not be obligated to effect a Demand Registration (i) unless the
expected gross aggregate proceeds to all Holders from the offering of the
Registrable Shares to be registered in connection with such Demand Registration
are reasonably expected to be at least $15 million or (ii) that is a Public
Offering if the Company is a Private Company at the time of such demand unless
the Aggregate Ownership of the Demand Holder, together with the Aggregate
Ownership of any participating Holder(s), exceeds 25% of the then outstanding
Common Stock. Upon receipt by the Company of a Request Notice to effect a Demand
Registration, the Company shall promptly and in no event later than five
Business Days following the receipt thereof deliver notice to each other Holder
of such request (the “Participation Notice”) and such other Holder(s) shall then
have five Business Days from the date of such Participation Notice to notify the
Company in writing of its desire to be included in such registration. The
Company shall prepare and file with SEC such appropriate form of the SEC as
shall be selected by the Demand Holder and be reasonably acceptable to the
Company within 15 Business Days after the date of Participation Notice (or 25
Business Days if the Company is not a Private Company but is not eligible to
file the applicable registration statement on Form S-3 or any similar or
successor form or 90 days if the Company is a Private Company at the time of
such demand) and shall use


15





--------------------------------------------------------------------------------





commercially reasonable efforts to (A) effect the prompt registration under the
1933 Act of the Registrable Shares which the Company has been so requested to
register by the Demand Holder(s) as contained in the Request Notice and (B)
include all other Registrable Shares which the Company has been requested to
register by the Holders pursuant to Section 4.2 and Registrable Shares held by
others, all to the extent required to permit the disposition of the Registrable
Shares so to be registered in accordance with the intended method or methods of
disposition of each seller of such Registrable Shares. The Company shall not be
obligated to maintain a registration statement pursuant to a Demand Registration
effective for more than (i) 180 days (other than in the case of a shelf
registration pursuant to Section 4.1(d)) or (ii) such shorter period (or, in the
case of a shelf registration pursuant to Section 4.1(d), such period) when all
of the Registrable Shares covered by such registration statement have been sold
pursuant thereto (the “Effectiveness Period”). The Company shall not be required
to effect a registration more than 2 times for the Holders in any 365-day
period; provided, that a registration statement shall not count as a
Registration requested under this Section 4.1(a) unless and until it has become
effective.
(b)    Revocation. Holders of a majority in number of the Registrable Shares
held by the Demand Holders to be included in a registration statement pursuant
to this Section 4.1, may, at any time prior to the effective date of the
registration statement relating to such Demand Registration revoke such request
by providing a written notice thereof to the Company (the “Revoking Holders”)
and the aborted registration shall not be deemed to be a Demand Registration for
purposes of Section 4.1 (other than the last sentence of Section 4.1). No such
Revoking Holder shall be required to reimburse the Company for any of its
expenses incurred in connection with such attempted registration.
(c)    Effective Registration. A revoked registration will not count as a Demand
Registration: (i) if a Demand Holder determines in its reasonable and good faith
judgment to withdraw a registration in accordance with Section 4.1(b) following
effectiveness due to a material adverse change in the Company, (ii) if such
Demand Registration is interfered with by any stop order, injunction or other
order or requirement of the SEC or other Governmental Authority for any reason
(other than due to the actions of a Demand Holder) and the Company fails to
promptly have such stop order, injunction or other order or requirement removed,
withdrawn or resolved to the Demand Holder’s reasonable satisfaction, or (iii)
the conditions to closing specified in the underwriting agreement or purchase
agreement entered into in connection with the Demand Registration relating to
any such demand are not satisfied (other than due to the actions of a Demand
Holder).
(d)    Shelf Registration Statement; Takedown. No earlier than 60 days after the
Closing Date, upon the request of a Holder, the Company shall use its reasonable
best efforts to file a “shelf” registration statement (the “Shelf Registration”)
with respect to the Registrable Shares on an appropriate form pursuant to Rule
415 (or any similar provision that may be adopted by the SEC) under the 1933 Act
and shall use its commercially reasonable efforts to cause such Shelf
Registration to become effective and to keep such Shelf Registration in effect
until the Holders no longer hold any Registrable Shares. Following the filing of
a Shelf Registration, in lieu of Demand Registrations, a Holder shall have the
right to request an underwritten Public Offering. The Company shall not be
required to effect an underwritten Public Offering pursuant to this Section
4.1(d) (i) unless the aggregate gross proceeds to all Holders from the offering
of the Registrable Shares to be registered


16





--------------------------------------------------------------------------------





in connection with such Public Offering are reasonably expected to be at least
$15 million and (ii) more than 4 times in any 365-day period.
Section 4.2    Piggyback Rights.
(a)    Right to Piggyback on Offering of Common Shares. If the Company proposes
to register the sale of any Common Stock under the 1933 Act (other than a
registration on Form S-8 or S-4, or any successor forms, relating to Common
Stock issuable upon exercise of employee stock options or in connection with any
employee benefit or similar plan of the Company or in connection with a direct
or indirect acquisition by the Company of another Person), whether or not for
its own account, the Company shall each such time give prompt notice at least
ten Business Days prior to the anticipated filing date of the registration
statement relating to such registration to each Holder, which notice shall set
forth such Holder’s rights under this ‎‎Section 4.2 and shall offer such Holder
the opportunity to include in such registration statement the number of
Registrable Shares as each such Holder may request (a “Piggyback Registration”),
subject to the provisions of ‎‎Section 4.3. Upon the request of any such Holder
made within five Business Days after the receipt of notice from the Company
(which request shall specify the number of Registrable Shares intended to be
registered by such Holder), the Company shall use its reasonable best efforts to
effect the registration under the 1933 Act of all Registrable Shares that the
Company has been so requested to register by all such Holders, to the extent
requisite to permit the disposition of the Registrable Shares so to be
registered; provided that (i) if such registration involves an underwritten
Public Offering, all such Holders requesting to be included in the Company’s
registration must sell their Registrable Shares to the underwriters selected as
provided in Section 4.4(f) on the same terms and conditions as apply to the
Company or any Demand Holders, as applicable, and (ii) if, at any time after
giving notice of its intention to register any Common Stock pursuant to this
‎‎Section 4.2(a) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company shall give notice to all
such Holders and, thereupon, shall be relieved of its obligation to register any
Registrable Shares in connection with such registration. No registration
effected under this ‎‎Section 4.2 shall relieve the Company of its obligations
to effect a Demand Registration to the extent required by ‎‎Section 4.1. The
Company shall pay all registration expenses set forth in Section 4.6 in
connection with each Piggyback Registration.
Section 4.3    Priority on Registrations. If the managing underwriter or
underwriters of a registration advise the Company in writing that in its or
their opinion the number of Registrable Shares proposed to be sold in such
registration exceeds the number which can be sold, or adversely affects the
price at which the Registrable Shares are to be sold, in such offering, the
Company will include in such registration only the number of Registrable Shares
which, in the opinion of such underwriter or underwriters, can be sold in such
offering without such adverse effect. To the extent such registration includes
Registrable Shares of more than one Holder, the Registrable Shares so included
in such registration shall be apportioned as follows:
(a)    In the case of a Company initiated registration, allocations shall be
made: first, to the Holders exercising their right to participate in a Piggyback
Registration with any cutbacks applied on a pro rata basis among the
participating Holders based on the total number of Registrable


17





--------------------------------------------------------------------------------





Shares included by such Holders as compared to the total number of Registrable
Shares included by all Holders in such registration; and second, to the Company.
(b)    In the case of a Demand Registration or any shelf takedown pursuant to
Section 4.1(d), allocations shall be made: first, to the Holders, with any
cutbacks applied pro rata among the Holders based on the total number of
Registrable Shares requested to be included by such Holders as compared to the
total number of Registrable Shares requested to be included by all Holders in
such registration; second, to all other Holders exercising Piggyback
Registration rights pursuant to this Section 4.3, with any cutbacks applied on a
pro rata basis among such other Holders or as they may otherwise agree in
writing; and third, to the Company.
Section 4.4    Registration Procedures. It shall be a condition precedent to the
obligations of the Company and any underwriter or underwriters to take any
action pursuant to this Article IV that each Holder requesting inclusion in
Piggyback Registration or Demand Registration (including any registration with
the SEC initiated by the Company or any other Person), in each case, in
accordance with this Article IV, shall furnish to the Company such information
regarding such Holder, the Registrable Shares held by it, the intended method of
disposition of such Registrable Shares, and such agreements regarding
indemnification, disposition of such securities and other matters referred to in
this Article IV as the Company shall reasonably request and as shall be
reasonably required in connection with the action to be taken by the Company;
provided that any such underwriting agreement to be entered into among the
Company, the managing underwriter(s) of such offering and the Holders whose
Registrable Shares are being registered in such offering shall only contain such
representations and warranties by such Holders and such other terms and
provisions that are customarily contained in underwriting agreements with
respect to secondary distributions on the part of selling shareholders. All of
the representations and warranties by, and the other agreements on the part of,
the Company to and for the benefit of the underwriter(s) included in each such
underwriting agreement shall also be made to and for the benefit of such
Holders. No Holder shall be required in any such underwriting agreement to make
any representations or warranties to or agreements with the Company or the
underwriter(s) other than representations or warranties regarding such Holder,
such Holder’s Registrable Shares, such Holder’s intended method of distribution
and any other representations required by law or reasonably required by the
underwriter(s). Any liability of any such Holder under any underwriting
agreement relating to such registration shall be limited to liability arising
from breach of its representations and warranties therein or in connection with
its indemnification obligations as contemplated by Section 4.7(b) and shall be
limited to an amount equal to the net amount received by such Holder from the
sale of Registrable Shares pursuant to such registration. With respect to any
registration, the Company shall (and shall cause its and its Subsidiaries’
officers, as applicable to), subject to Section 4.1, 4.2 and 4.3, promptly:
(a)    Prepare and file with the SEC a registration statement on the appropriate
form prescribed by the SEC and this Agreement and use commercially reasonable
efforts to cause such registration statement to become effective as soon as
practicable thereafter and to be maintained in effect in accordance with the
terms of this Agreement; provided that the Company shall not be obligated to
maintain such Registration effective for a period longer than the Effectiveness
Period; provided, further, that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company will furnish to
the Holders covered by such registration statement


18





--------------------------------------------------------------------------------





and the underwriter or underwriters, if any, copies of or drafts of all such
documents proposed to be filed, at least five Business Days prior to the filing
thereof, which documents will be subject to the reasonable review of such
Holders and underwriters. Each Holder will have the opportunity to object to any
information pertaining to such Holder that is contained therein and the Company
will make the corrections reasonably requested by such Holder with respect to
such information prior to filing any registration statement or amendment thereto
or any prospectus or any supplement thereto; provided that the Company will not
file any registration statement or amendment thereto or any prospectus or any
supplement thereto to which Holders of a majority of the Registrable Shares
covered by such registration statement or the underwriters, if any, shall
reasonably object, except to the extent otherwise required by Applicable Law.
(b)    Prepare and file with the SEC such amendments and post-effective
amendments to such registration statement and any documents required to be
incorporated by reference therein as may be necessary to keep the registration
statement effective for a period of not less than the Effectiveness Period (but
not prior to the expiration of the time period referred to in Section 4(a)(3) of
the 1933 Act and Rule 174 thereunder, if applicable); cause the prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the 1933 Act; and comply in all material
respects with the provisions of the 1933 Act applicable to it with respect to
the disposition of all Registrable Shares covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement or
supplement to the prospectus.
(c)    Make available for inspection by any Holder and any underwriter
participating in any underwritten Public Offering pursuant to this Article IV
and any attorney, accountant or other professional retained by any such Holder
or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably requested by the Inspectors
to enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any Inspectors in connection with such registration statement;
provided that if the Company determines, in good faith, that records or
information are confidential and notifies the Inspectors of such fact, it shall
be a condition to the Company’s obligation to make such records or information
available to the Inspectors that the Inspectors shall have agreed with the
Company to keep such records or information confidential unless %4. the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in such registration statement or %4. the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction.
(d)    Furnish to participating Holders such number of conformed copies of the
registration statement and any post-effective amendment thereto, as such Holders
may reasonably request, and such number of copies of the prospectus (including
each preliminary prospectus) and any amendments or supplements thereto, and any
documents incorporated by reference therein as the Holders or underwriter or
underwriters, if any, may reasonably request in order to facilitate the
disposition of the securities being sold by such Holders (it being understood
that the Company consents in writing to the use of the prospectus and any
amendment or supplement thereto by the Holders covered by the registration
statement and the underwriter or underwriters, if any, in


19





--------------------------------------------------------------------------------





connection with the offering and sale of the securities covered by the
prospectus or any amendments or supplements thereto).
(e)    Notify the participating Holders, at any time when a prospectus relating
thereto is required to be delivered under the 1933 Act, when the Company becomes
aware of the happening of any event as a result of which the prospectus included
in such registration statement (as then in effect) contains any untrue statement
of material fact or omits to state a material fact necessary to make the
statements therein (in the case of the prospectus or any preliminary prospectus,
in light of the circumstances under which they were made) not misleading and, as
promptly as reasonable practicable thereafter, prepare and file with the SEC and
furnish a supplement or amendment to such prospectus so that, as thereafter
delivered to the investors of such securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
(f)    In the case of an underwritten offering, enter into such customary
agreements (including underwriting agreements in customary form) and as
reasonably requested by the managing underwriter or underwriters make members of
senior management of the Company available on a basis reasonably requested by
the underwriters to participate in “road show” and other customary marketing
activities (including one-on-one meetings with prospective purchasers of the
Registrable Shares) and cause to be delivered to the underwriters reasonable
opinions of counsel to the Company in customary form, covering such matters as
are customarily covered by opinions for an underwritten public offering as the
underwriters may reasonably request and addressed to each selling Holder and the
underwriters.
(g)    If requested, cause to be delivered, immediately prior to the
effectiveness of the registration statement (and, in the case of an underwritten
offering, at the time of delivery of any Registrable Shares sold pursuant
thereto), “cold comfort” letters from the Company’s independent certified public
accountants addressed to each selling Holder (unless such selling Holder does
not provide to such accountants the appropriate representation letter required
by rules governing the accounting profession) and each underwriter, if any,
stating that such accountants are independent public accountants within the
meaning of the 1933 Act and the applicable rules and regulations adopted by the
SEC thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
certified public accountants delivered in connection with primary or secondary
underwritten public offerings, as the case may be.
(h)    Provide a transfer agent and registrar for all such Registrable Shares
not later than the effective date of the registration statement.
(i)    Use commercially reasonable efforts to cause all Registrable Shares
included in such registration statement to be listed, by the date of the first
sale of securities pursuant to such registration statement, on any National
Securities Exchange, quotation system or other market on which Common Stock of
the Company are then listed or proposed to be listed by the Company.


20





--------------------------------------------------------------------------------





(j)    After the filing of a registration statement, (i) promptly notify each
Holder covered by such registration statement of any stop order issued or, to
the Company’s knowledge, threatened by the SEC and of the receipt by the Company
of any notification with respect to the suspension of the qualification of any
Registrable Shares for sale under the applicable securities or blue sky laws of
any jurisdiction, and (ii) take all reasonable actions to obtain the withdrawal
of any order suspending the effectiveness of the registration statement or the
qualification of any Registrable Shares as promptly as possible.
(k)    On or prior to the date on which the registration statement is declared
effective, use commercially reasonable efforts to register or qualify, and
cooperate with each participating Holder, the underwriter or underwriters, if
any, and their counsel in connection with the registration or qualification of,
the securities covered by the registration statement for offer and sale under
the securities or blue sky laws of each state and other jurisdiction of the
United States as the participating Holders or managing underwriter or
underwriters, if any, requests in writing, to use commercially reasonable
efforts to keep each such registration or qualification effective, including
through new filings, or amendments or renewals, during the Effectiveness Period
do any and all other acts or things necessary or advisable to enable the
disposition in all such jurisdictions of the Registrable Shares covered by the
applicable registration statement; provided that the Company will not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then otherwise
subject.
(l)    Reasonably cooperate with the participating Holders and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates or book-entry shares (not bearing any restrictive
legends) representing securities to be sold under the registration statement,
and enable such securities to be in such denominations and registered in such
names as the managing underwriter or underwriters, if any, may request.
(m)    To the extent the Company is a well-known seasoned issuer (within the
meaning of Rule 405 under the 1933 Act) at the time any Request Notice is
submitted to the Company pursuant to Section 4.1(a) or Section 4.1(d) which
requests that the Company file an automatic shelf registration statement (as
defined in Rule 405 under the 1933 Act) (an “automatic shelf registration
statement”) on a shelf registration statement, the Company shall file an
automatic shelf registration statement that covers those Registrable Shares
which are requested to be registered. If the Company does not pay the filing fee
covering Registrable Shares at the time the automatic shelf registration
statement is filed, the Company agrees to pay such fee at such time or times as
the Registrable Shares are sold.
The participating Holders, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4.4(e), will forthwith
discontinue disposition of the securities until such Holders’ receipt of the
copies of the supplemented or amended prospectus contemplated by Section 4.4(e)
or until it is advised in writing (the “Advice”) by the Company that the use of
the prospectus may be resumed, and has received copies of any additional or
supplemental filings which are incorporated by reference in the prospectus, and,
if so directed by the Company, each Holder will, or will request the managing
underwriter or underwriters, if any, to, deliver, to the Company (at the
Company’s sole expense) all copies, other than permanent file copies then in
such Holder’s


21





--------------------------------------------------------------------------------





possession, of the prospectus covering such securities current at the time of
receipt of such notice. In the event the Company gives any such notice, the time
periods mentioned in Section 4.4(a), Section 4.4(b) and Section 4.4(k) shall be
extended by the number of days during the period from and including any date of
the giving of such notice to and including the date when each seller of
securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus contemplated by Section 4.4(e) or the
Advice.
Section 4.5    Registration Suspension. Notwithstanding anything to the contrary
contained herein, the Company may delay the filing or initial effectiveness of,
or suspend, for a period of time, the use of any registration statement or
prospectus if the Company determines in good faith such suspension is necessary
because (a) filing such registration or continued sales under a registration
statement or prospectus would materially interfere with a material financing,
acquisition, corporate reorganization or merger or other material transaction or
event involving the Company or any of its subsidiary, (b) the Company is in
possession of material non-public information, the disclosure of which is not,
in the good faith opinion of the Company, in the best interests of the Company
or (c) the Company must amend or supplement the affected registration statement
or the related prospectus so that such registration statement or prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the prospectus in light of the circumstances under which
they were made, not misleading (each, an “Allowed Delay”); provided, that the
Company shall promptly (i) notify the applicable Holders in writing of the
commencement of an Allowed Delay and (ii) advise the applicable Holders in
writing to cease all sales under such registration statement or prospectus until
the end of the Allowed Delay (in which event, the Holders shall discontinue
sales of the Registrable Shares pursuant to such registration statement or
prospectus but the Holders may settle any contracted sales of Registrable
Shares); provided, further, that in no event shall the Holders be suspended
under this Section 4.5 for a period that exceeds 60 consecutive days or 90 days
in aggregate in any one-year period. Upon notice by the Company to the Holders,
pursuant to the immediately preceding sentence, the Holders shall keep the fact
of any such suspension confidential and shall not use or disclose such notice or
information to any Person other than such Holder’s legal counsel or as required
by Law. Upon disclosure of such information or the termination of the condition
described above, the Company shall provide prompt notice to the applicable
Holders and shall promptly terminate any suspension of sales it has put into
effect and shall take such other actions to permit registered sales of
Registrable Shares as contemplated by this Agreement.
Section 4.6    Registration Expenses.
(a)    In the case of any registration, the Company shall bear all expenses
incident to the Company’s performance of or compliance with this Article IV,
including all SEC and stock exchange or Financial Industry Regulatory Authority,
Inc. (“FINRA”) registration and filing fees and expenses, fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Shares), rating agency fees, printing expenses, messenger, telephone
and delivery expenses, fees and disbursements of counsel for the Company and all
independent certified public accountants and any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities (but not
including any underwriting discounts or commissions, or transfer taxes, if any,
attributable


22





--------------------------------------------------------------------------------





to the sale of Registrable Shares by a Holder) and all reasonable out-of-pocket
fees and expenses of one legal counsel representing all Holders selling
Registrable Shares under such registration, with the counsel representing the
Holders in connection with such registration or sale reasonably chosen by the
individual Holder selling the largest number of Registrable Shares included in
such registration, up to an aggregate amount of $50,000 per registration. All
underwriting discounts or commissions, or transfer taxes, if any, attributable
to the sale of Registrable Shares by a Holder and all fees and expenses of legal
counsel representing a Holder (except as contemplated by the immediately
preceding sentence) shall be paid by the applicable Holder.
(b)    The obligation of the Company to bear the expenses described in Section
4.6(a) and to reimburse the participating Holders for the expenses described in
Section 4.6(a) shall apply irrespective of whether a registration, once properly
demanded, if applicable, becomes effective, is withdrawn or suspended or
revoked, or is converted to another form of registration and irrespective of
when any of the foregoing shall occur.
Section 4.7    Indemnification.
(a)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, its officers, directors, Affiliates and agents and each
Person who controls (within the meaning of the 1933 Act or the 1934 Act) such
Holder, including any general partner or manager of any thereof, against all
losses, claims, damages, liabilities and expenses (including reasonable counsel
fees and disbursements) arising out of or based upon (i) any untrue or alleged
untrue statement of a material fact contained in any registration statement,
prospectus or preliminary prospectus, or any amendment thereof or supplement
thereto, or any free writing prospectus used in connection with any offering and
authorized by the Company, in which such Holder participates in an offering of
Registrable Shares or in any document incorporated by reference therein or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
prospectus or any preliminary prospectus, in light of the circumstances under
which they were made) not misleading, (ii) any violation by the Company of any
federal, state, common or other law, rule or regulation applicable to the
Company in connection with such registration, including the 1933 Act, any state
securities or “blue sky” laws or any rule or regulation thereunder in connection
with such registration, or (iii) any information provided by the Company or at
the instruction of the Company to any Person participating in the offer at the
point of sale containing any untrue statement or alleged untrue statement of any
material fact or omitting or allegedly omitting any material fact required to be
included in such information or necessary to make the statements therein not
misleading, except insofar as the same are made in reliance on and in conformity
with any information with respect to such Holder furnished in writing to the
Company by such Holder expressly for use therein.
(b)    Indemnification by the Holders. In connection with any registration
statement in which a Holder is participating, each such Holder will furnish to
the Company in writing such information with respect to such Holder as the
Company reasonably requests for use in connection with any registration
statement or prospectus covering the Registrable Shares of such Holder and
agrees to indemnify and hold harmless the Company, its directors, officers and
agents and each Person who controls (within the meaning of the 1933 Act or the
1934 Act) the Company and any other Holder, against any losses, claims, damages,
liabilities and expenses arising out of or based


23





--------------------------------------------------------------------------------





upon any untrue statement of a material fact or any omission to state a material
fact required to be stated therein or necessary to make the statements in the
registration statement or prospectus or preliminary prospectus (in the case of
the prospectus or preliminary prospectus, in light of the circumstances under
which they were made) not misleading, to the extent, but only to the extent,
that such untrue statement or omission is made in reliance on and in conformity
with the written information or signed affidavit with respect to such Holder so
furnished in writing by such Holder expressly for use in the registration
statement or prospectus; provided that the obligation to indemnify shall be
several, not joint and several, among such Holders and the liability of each
such Holder shall be in proportion to and limited to the net amount received by
such Holder from the sale of Registrable Shares pursuant to a registration
statement in accordance with the terms of this Agreement.
(c)    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification,
and (ii) unless in such indemnified party’s reasonable judgment (after
consultation with legal counsel) a conflict of interest may exist between such
indemnified and indemnifying parties with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. The failure to so notify the indemnifying
party shall not relieve the indemnifying party from any liability hereunder with
respect to the action, except to the extent that such indemnifying party is
materially prejudiced by the failure to give such notice; provided that any such
failure shall not relieve the indemnifying party from any other liability which
it may have to any other party. No indemnifying party in the defense of any such
claim or litigation shall, except with the written consent of such indemnified
party, which consent shall not be unreasonably withheld, delayed or conditioned,
consent to entry of any judgment or enter into any settlement unless such
judgment or settlement (A) includes as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation, and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of such indemnified party. An indemnifying party shall not be liable
under this Section 4.7 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party (such consent not to be unreasonably withheld, conditioned or
delayed). An indemnifying party who is not entitled to, or elects not to, assume
the defense of a claim will not be obligated to pay the fees and expenses of
more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party there may be one or more legal or equitable defenses available to such
indemnified party which are in addition to or may conflict with those available
to any other of such indemnified parties with respect to such claim, in which
event the indemnifying party shall be obligated to pay the reasonable fees and
expenses of such additional counsel; provided that such number of additional
counsel must be reasonably acceptable to the indemnifying party.
(d)    Contribution. If for any reason the indemnification provided for in
Section 4.7(a) or Section 4.7(b) is unavailable to an indemnified party as
contemplated by Section 4.7(a) or Section


24





--------------------------------------------------------------------------------





4.7(b), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnified party and the indemnifying party, but also
the relative fault of the indemnified party and the indemnifying party, as well
as any other relevant equitable considerations. In no event shall the liability
of any selling Holder be greater in amount than the amount of the net proceeds
received by such Holder upon such sale or the amount for which such indemnifying
party would have been obligated to pay by way of indemnification if the
indemnification provided in Section 4.7(b) had been available.
Section 4.8    Holdback Agreement.
(a)    Whenever the Company proposes to effect a registration of its Common
Stock under the 1933 Act for its own account (other than on Form S-4 or S-8 or
any similar successor form or another form used for a purpose similar to the
intended use of such forms) in an underwritten offering or is required to use
commercially reasonable efforts to effect the registration of any Registrable
Shares under the 1933 Act pursuant to a request by or on behalf of a Demand
Holder pursuant to Section 4.1 in connection with an underwritten offering, if
requested by the underwriters of such offering, each Holder of Registrable
Shares hereby agrees, or does agree by acquisition of its Registrable Shares
(and the Company further agrees to use reasonable best efforts to cause each of
the Directors and executive officers of the Company), not to effect any sale or
distribution, including any sale pursuant to Rule 144 under the 1933 Act, or to
request registration under Section 4.1 of any Registrable Shares during the
Lock-up Period, except as part of such registration or pursuant to exceptions in
accordance with customary underwriting practices. If requested by such managing
underwriter, each Holder of Registrable Shares agrees to execute a holdback
agreement in customary form, consistent with the terms of this Section 4.8(a)
and, in any case, on terms no less favorable to the Holders than the holdback
agreements executed by the Company’s directors and executive officers. No
Holder’s obligations pursuant to a holdback agreement shall be released or
waived unless comparable waivers or releases are granted to the other Holders;
provided, that the lock-up restrictions contained in this Section 4.8 shall not
apply to Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock acquired by any Holder or any broker-dealer
Affiliates of such Holder following the effective date of the Public Offering in
its ordinary course of business.
(b)    The Company agrees not to effect any sale or distribution of any of its
Common Stock or securities convertible into or exchangeable or exercisable for
any of such securities within the Lock-up Period after an underwritten offering
(except as part of such underwritten registration or pursuant to registrations
on Form S-8 or S-4 or any successor forms thereto), except that such restriction
shall not prohibit (i) grants of employee stock (or membership interest) options
or other equity awards or other issuances of capital stock (or membership
interests) pursuant to the terms of a Company employee benefit plan approved by
the Board, issuances by the Company of capital stock (or membership interests)
pursuant to the vesting of equity awards or the exercise of such options or the
exercise of any other employee stock (or membership interest) options
outstanding on the date hereof or subject to any equity incentive (or membership
interest) plan, (ii) the Company from issuing shares of capital stock in private
placements pursuant to Section 4(a)(2) of the 1933 Act or in connection with a
strategic alliance or other similar business transaction approved by the Board,
(iii) the Company from publicly announcing its intention to issue, or actually
issuing, shares


25





--------------------------------------------------------------------------------





of capital stock to equityholders of another entity as consideration for the
Company’s acquisition of, or merger with, such entity or (iv) upon the exercise
or conversion of any warrant or convertible security in accordance with its
terms. In addition, upon the request of the managing underwriter, the Company
shall use commercially reasonable efforts to cause each holder of its Common
Stock or any securities convertible into or exchangeable or exercisable for any
of such securities whether outstanding on the date of this Agreement or issued
at any time after the date of this Agreement (other than any such securities
acquired in a public offering), to agree not to effect any such public sale or
distribution of such securities during such period, except as part of any such
registration if permitted or pursuant to exceptions in accordance with customary
underwriting practices, and to cause each such holder to enter into a holdback
or similar agreement in customary form.
Section 4.9    Participation in Registration. No Holder may participate in any
registration hereunder which is underwritten unless such Holder (a) agrees to
sell its securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements, and (b)
completes and executes all questionnaires, powers of attorney, underwriting
agreements and other documents customarily required under the terms of such
underwriting arrangements and provides such written information concerning
itself as may be required for registration, including for inclusion in any
registration statement.
Section 4.10    Other Registration Rights. The Company represents that, except
for the Registration Rights Agreement, dated as of December 15, 2016, as of the
date hereof, it has not granted to any Person the right to request or require
the Company or any of its Subsidiaries to register any equity securities issued
by the Company or any of its Subsidiaries, other than as expressly set forth in
this Agreement.
Section 4.11    No Transfer of Registration Rights. None of the rights Holders
under this Article IV shall be assignable by any Holder to any Person (a)
acquiring Common Stock in any Public Offering or pursuant to Rule 144 or (b) who
would have an Aggregate Ownership of 5% or less of the then issued and
outstanding Common Stock.
ARTICLE V.

MISCELLANEOUS
Section 5.1    Information Rights. The Company agrees, subject to Section
5.1(h), to:
(a)    furnish to each Holder, as soon as practicable and, in any event, within
30 days after the end of each of the first three fiscal quarters, (i) the
unaudited consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter and the related unaudited statement of operations and
cash flow for such quarter and for the portion of the fiscal year then ended, in
each case prepared in accordance with GAAP and (ii) management discussion &
analysis, the form of which shall conform in all material respects to Item
303(b) of Regulation S-K, and (iii) hold quarterly conference calls in which
each of the Holders shall be able to discuss quarterly operating results with
the management promptly after furnishing the results of such quarter pursuant to
this Section 5.1;


26





--------------------------------------------------------------------------------





(b)    furnish to each Holder, as soon as practicable and, in any event, within
90 days after the end of each fiscal year, (i) the audited consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year and
the related audited statement of operations and cash flow for such fiscal year,
and for the portion of the fiscal year then ended, in each case prepared in
accordance with GAAP and certified a firm of independent public accountants of
nationally recognized standing and (ii) a management discussion & analysis, the
form of which shall conform in all material respects to Item 303(a) of
Regulation S-K;
(c)    allow each Holder to, at such Holder’s own expense upon advance notice
during normal business hours, (i) visit the Company’s facilities, examine the
Company’s books and records, and (ii) request and attend a reasonable number of
meetings with members of the Company’s management, in each case at the
reasonable request of such Holder; and
(d)    furnish to each Holder, and permit such Holder to furnish to any
prospective or potential transferee or purchaser of such Holder’s Common Stock
(subject to such prospective or potential transferee or purchaser entering into
a customary non-disclosure or other confidentiality agreement with the Company),
for so long as each such Holder owns any Common Stock, any information that
would be material to a reasonable investor for purposes of evaluating an
investment decision in the Company as such Holder may reasonably request,
including but not limited to the Company’s current capitalization table and
monthly balance sheet and other financial statements.
(e)    Upon the Company’s having knowledge of the same, promptly notify each
Holder upon commencement of any material investigation by any Governmental
Authority.
(f)    Notwithstanding anything contained in this Agreement to the contrary, the
Company shall have no obligation with respect to subsection (a) or (b) of this
Section 5.1 if, at the applicable time of determination, the Company is filing
periodic reports with the SEC in a timely manner in compliance with Section
13(a) or 15(d) of the 1934 Act or otherwise as a voluntary filer with the SEC.
(g)    Until December 31, 2021, prior to any securities offering by the Company
pursuant to Regulation D of the 1933 Act, the Company covenants and agrees to
(i) give notice of such offering to each Regulated Holder with an Aggregate
Ownership of at least 20% of the then issued and outstanding Common Stock at
least ten days before a private placement memorandum or similar offering
document is first sent to prospective investors and (ii) cooperate with any
reasonable requests of any Regulated Holder regarding disclosure in the offering
documents which may be required or appropriate as a result of any such Regulated
Holder or its Affiliates’ ownership interest in the Company.
(h)     Each Holder shall maintain the confidentiality of all Information (as
defined below), except that Information may be disclosed (i) to its Affiliates,
and to its and their partners, directors, officers, employees, agents, advisors
and representatives (provided they are informed of the confidential nature of
the Information and instructed to keep it confidential), (ii) to prospective
purchasers (provided they are informed of the confidential nature of the
Information and instructed to keep it confidential), (iii) to the extent
requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates; provided that unless


27





--------------------------------------------------------------------------------





specifically prohibited by Applicable Law, each Holder shall endeavor to notify
the Company (without any liability for a failure to so notify the Company) of
any request made to such Holder, as applicable, by any Governmental Authority or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Holder by such Governmental
Authority) for disclosure of any such Information prior to disclosure of such
Information, (iv) to the extent required by Applicable Law or by any subpoena or
other legal process, (v) to any other party hereto, (vi) in connection with any
action or proceeding relating to this Agreement, (vii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section ‎5.1(h) by such Holder or its representatives or (B) is available
to a Holder or any of its Affiliates on a non-confidential basis from a source
other than the Company or (viii) with the consent of the Company. As used
herein, “Information” means information received from the Company or one of its
Subsidiaries relating to it or its business that is identified as confidential
when delivered or is otherwise provided in connection with the Company’s
obligations under Section 5.1. A Person required to maintain the confidentiality
of Information pursuant to this Section ‎5.1(h) shall be deemed to have complied
if it exercises a degree of care similar to that accorded its own confidential
information. Each Holder acknowledges that (i) Information may include material
non-public information, (ii) it has developed compliance procedures regarding
the use of such information, and (iii) it will handle the material non-public
information in accordance with Applicable Law.
(h)    If the Company is not a Private Company, then the information rights
granted under Section 5.1(a) through (e) shall terminate with respect to any
Holder upon the Aggregate Ownership of such Holder being less than five percent
(5%) of the then outstanding shares of Common Stock (or, if less, such Holder no
longer holds at least 50% of the shares of Common Stock held by such Holder as
of the date of this Agreement).
Section 5.2    Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to directly or indirectly, enter into or be a
party to any transaction, including any purchase, sale, lease, exchange or
transfer of property, the rendering of any service or the payment of any
management, advisory or similar fees, with (i) a Holder or any Party that has
rights to nominate Directors pursuant to Section 2.1(b) of this Agreement, or
their respective Affiliates or (ii) a Person that holds more than 15% of the
then outstanding Common Stock unless
(a)    the aggregate consideration or value provided in such transaction is not
more than $40,000,000; or
(b)    such transaction is entered into on an arm’s length basis and approved by
a majority of the disinterested Directors.
Section 5.3    Entity Form of Company; Governing Documents. The Company shall be
constituted as a corporation incorporated in the State of Delaware during the
term of this Agreement.
Section 5.4    Amendments and Waivers. No amendment, alteration or modification
of this Agreement shall be effective against any of the parties without the
prior written approval of the Board; provided that any Restricted Amendment
shall require the consent of (i) each Holder with Aggregate Ownership of more
than 10% of the then issued and outstanding Common Stock, and (ii) to the extent
that such Restricted Amendment materially and disproportionately adversely
affects


28





--------------------------------------------------------------------------------





the obligations or rights of any Holder relative to any other Holders, each such
Holder so adversely affected. Any provision of this Agreement may be waived, in
writing, if signed by the party against whom the waiver is effective. The
failure of any party to enforce any provision of this Agreement shall not be
construed as a waiver of such provision and shall not affect the right of such
party thereafter to enforce each provision of this Agreement in accordance with
its terms.
Section 5.5    Successors, Assigns and Transferees. Subject to Sections 3.2, 3.3
and this Section 5.5, each Holder shall be permitted to, directly or indirectly,
Transfer any of its Common Stock to any Person. If the Company is a Private
Company at the time of any such Transfer, then prior to the consummation of any
Transfer of Common Stock and as a condition thereto, (i) the Holder proposing to
effect such Transfer shall give the Company a written notice thereof, and (ii)
the Transferee of such the Common Stock must execute and deliver to the Company
an agreement in writing to be bound by the terms and conditions of this
Agreement as a Holder, pursuant to a Joinder Agreement substantially in the form
attached as Exhibit A hereto (a “Joinder”). In addition, if the Company is not a
Private Company but a Holder is assigning its nomination rights in compliance
with Section 2.1(b), then prior to the consummation of any Transfer of Common
Stock and as a condition thereto, the Holder proposing to effect such assignment
shall give the Company a written notice thereof and the Transferee must execute
and deliver to the Company a Joinder. In all other cases, the recipient of any
Common Stock from a Holder may, but shall not be obligated, to execute and
deliver to the Company a Joinder in order to become a Holder hereunder, at which
point it shall have all of the rights and obligations of the other Holders party
hereto. Any Transfer or attempted Transfer of Common Stock in violation of any
provision of this Agreement shall be null and void ab initio. This Agreement
shall bind and inure to the benefit of and be enforceable by the parties hereto
and their respective successors and permitted assigns.
Section 5.6    Legends. All certificates representing Common Stock held by each
Holder shall bear a legend substantially in the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT AND (A) PURSUANT TO A REGISTRATION
STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER. THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”
Section 5.7    Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified if delivered during
normal business hours of the recipient, if not, then on the next Business Day,
(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next Business Day, provided that a copy of such
notice is also sent via nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, (c) five days after having
been sent by registered or certified mail, return


29





--------------------------------------------------------------------------------





receipt requested, postage prepaid, (d) two Business Days after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt or (e) if delivered by email, on the day of
delivery to the email address specified in this Section 5.7, provided that a
copy of such notice is also sent via nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to such party’s address as set forth below or at
such other address as the party shall have furnished to each other party in
writing in accordance with this provision:
if to the Company, to:
Key Energy Services, Inc.
1301 McKinney Street, Suite 1800
Houston, Texas 77010


with a copy (which shall not constitute notice) to:
Sullivan & Cromwell LLP
1888 Century Park East, Suite 2100
Los Angeles, CA 90067
Fascimile Number: 310-712-8800
Email Addresses: resslera@sullcrom.com; brownp@sullcrom.com
Attention: Alison Ressler and Patrick Brown


if to the Holders, to:
Goldman Sachs & Co. LLC.
200 West Street
New York, NY 10282
Fascimile Number: (917) 977-4314
Email Address: lee.becker@gs.com
Attention: Lee Becker
BlueMountain Capital Management, LLC
280 Park Avenue, 12th Floor
New York, NY 10017
Attn: General Counsel
Email: legalnotices@bmcm.com
Blackrock
40 East 52nd Street
New York, NY 10022
Email Address: shan.arunachalam@blackrock.com; daniel.levan@blackrock.com;
David.litvack@blackrock.com
Attention: Shan Arunachalam, Daniel Levan, David Litvack
with a copy (which shall not constitute notice to):


30





--------------------------------------------------------------------------------





Milbank LLP
55 Hudson Yards
New York, NY 10001
Fascimile Number: (212) 530-5219
Email Address: araval@milbank.com; ereimer@milbank.com
Attention: Abhilash M. Raval; Eric Reimer
Platinum Equity Advisors, LLC
360 N. Crescent Dr.
Beverly Hills, CA 90210
Attn: Barbara Velasco, Deputy General Counsel
bvelasco@platinumequity.com


with a copy (which shall not constitute notice) to:
Sullivan & Cromwell LLP
1888 Century Park East, Suite 2100
Los Angeles, CA 90067
Fascimile Number: 310-712-8800
Email Addresses: resslera@sullcrom.com; brownp@sullcrom.com
Attention: Alison Ressler and Patrick Brown


Whitebox Advisors LLC
3033 Excelsior Blvd, Suite 500,
Minneapolis, MN 55416


in case of each Holder, with a copy (which shall not constitute notice) to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Fascimile Number: (212) 701-5332
Email Address: derek.dostal@davispolk.com
Attention: Derek J. Dostal and Damian S. Schaible.
Section 5.8    Further Assurances. Without limiting anything contained in this
Agreement and subject thereto, at any time or from time to time after the
Closing Date, the parties hereto agree to cooperate with one another, and at the
request of any other party, to execute and deliver any further reasonable
instruments or documents and to take all such further reasonable action as any
other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the parties hereunder.
Section 5.9    Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement and the other agreements contemplated hereby embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties,


31





--------------------------------------------------------------------------------





written or oral, that may have related to the subject matter hereof in any way.
For the avoidance of doubt, nothing in this Section 5.9 shall affect, amend,
limit or otherwise modify the rights and obligations of any Person (including
the parties hereto) under any other written agreement to which such Person is a
party (collectively, “Other Agreements”); provided, however, that in the event
of any contradiction or inconsistency between the provisions of this Agreement
and the provisions of any Other Agreement, the provisions of this Agreement
shall control with respect to the Company, its Subsidiaries and the Holders.
Section 5.10    Organizational Documents. In the event that any provisions of
this Agreement conflict or are inconsistent with the provisions of the Charter
or the Bylaws, the provisions of this Agreement shall control, and each of the
parties to this Agreement covenants and agrees to vote its Common Stock and to
take any other action reasonably requested by the Company or any Holder to amend
the Charter or the Bylaws, as the case may be and to the maximum extent
permitted by Applicable Law, so as to avoid or eliminate any conflict with the
provisions hereof.
Section 5.11    Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any party hereto of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.
Section 5.12    Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without reference to the conflicts of law principles thereof
to the extent such principles would require or permit the application of laws of
another jurisdiction. The parties hereto irrevocably submit to the exclusive
jurisdiction of the Delaware Court of Chancery (or, if the Delaware Court of
Chancery shall be unavailable, any other court of the State of Delaware or, in
the case of claims to which the federal courts have exclusive subject matter
jurisdiction, any federal court of the United States of America sitting in the
State of Delaware) in any action arising out of or relating to this Agreement,
and hereby irrevocably agree that all claims in respect of such action may and
shall be heard and determined in such state or federal court. The parties hereto
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding and any
rights they may have to transfer or change venue of such action or proceeding.
The parties hereto further agree, to the fullest extent permitted by law, that
judgment against any of them in any action or proceeding contemplated above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States of America by suit on the judgment. EACH OF THE
PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF


32





--------------------------------------------------------------------------------





OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY. (A) EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B)
EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C)
EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.12.
Section 5.13    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any Applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
Section 5.14    Enforcement. Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.
Section 5.15    Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
Section 5.16    Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. A signed copy of this
Agreement delivered by facsimile, email or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
Section 5.17    No Partnership. Nothing in this Agreement and no actions taken
by the parties hereto under this Agreement shall constitute a partnership, joint
venture, association or other co-operative entity between any of the parties
hereto or cause any party hereto to be deemed the agent of any other party for
any purpose.
Section 5.18    Non-Impairment. The Company and the Holders acknowledge and
agree that, notwithstanding anything in this Agreement to the contrary, nothing
contained in this Agreement shall affect, limit or impair the rights and
remedies of any Holder or any of its Affiliates (a) in its or their capacity as
a lender or as agent for lenders to the Company or any of its Subsidiaries
pursuant to any agreement under which the Company or any of its Subsidiaries has
borrowed money, or (b) in its or their capacity as a lender or as agent for
lenders to any other Person who has borrowed


33





--------------------------------------------------------------------------------





money. Without limiting the generality of the foregoing, any such Person, in
exercising its rights as a lender, including making its decision on whether to
foreclose on any collateral security, will have no duty to consider (x) its or
any of its Affiliates’ status as a Holder, (y) the interests of the Company or
its Subsidiaries or (z) any duty it may have to any holder of the Company’s
Common Stock (including any other Holder, in the event that there shall be
multiple Holders), except as may be required under the applicable loan documents
or by commercial law applicable to creditors generally. No consent, approval,
vote or other action taken or required to be taken by any Holder in such
capacity shall in any way impact, affect or alter the rights and remedies of any
other Holder or any of its Affiliates as a lender or agent for lenders.
Section 5.19    No-Fiduciary Duty; No Interference. The parties hereto
acknowledge and agree that nothing in this Agreement shall be deemed to create a
fiduciary duty of any Holder or any of its respective Affiliates to the Company
or its equityholders. Subject to compliance with Section 5.1(h), none of the
other provisions of this Agreement shall in any way limit any Holder or any of
its respective Affiliates from engaging in any brokerage, investment advisory,
financial advisory, anti-raid advisory, principaling, merger advisory,
financing, asset management, trading, market making, arbitrage, investment
activity and other similar activities, including with respect to potential
competitors of the Company, conducted in the ordinary course of their business.
Subject to the other provisions of this Agreement, it is understood that no
Holder or any of its respective Affiliates is acting as a financial advisor,
agent or underwriter to the Company or any of its Affiliates or otherwise on
behalf of the Company or any of its Affiliates, unless retained to provide such
services pursuant to a separate written agreement.
Section 5.20    Non-Promotion Language. The Company agrees that it will not (i)
without the prior written consent of a Holder, use in advertising, publicity, or
otherwise the name of such Holder, or any Affiliate, partner or employee of such
Holder, or any trade name, trademark, trade device, service mark, symbol or any
abbreviation, contraction or simulation thereof known by the Company to be owned
by such Holder, or (ii) represent, directly or indirectly that any product or
any service provided by the Company has been approved or endorsed by any Holder
or any of its respective Affiliates, it being understood that nothing in this
Section 5.20 will restrict or prohibit any disclosure required to be made by the
Company under any Applicable Law or pursuant to the listing requirements of any
National Securities Exchange on which its securities are listed.
Section 5.21    Logos. The Company grants each Holder permission to use the
Company’s name and logo in any marketing materials; provided that such Holder
shall include a trademark attribution notice giving notice of the Company’s
ownership of its trademarks in the marketing materials in which the Company’s
name and logo appear.
Section 5.22    BHCA Regulatory Matters; Disclosure.
(a)    The Company shall not and shall cause each of its Subsidiaries not to, in
each case, without the prior written consent of a Regulated Holder, form or
acquire a Subsidiary, or acquire equity interests in any other Person, if such
formation or acquisition, as applicable, would require the Company or any of its
Subsidiaries to be classified as a “covered fund” under Section 13 of the BHCA
and the applicable rules and regulations promulgated thereunder.


34





--------------------------------------------------------------------------------





(b)    The Company shall, upon written notice by a Regulated Holder, accept the
tender of any and all shares of capital stock of the Company held by such
Regulated Holder or its Affiliates as a contribution to the Company at no cost
to the Company or such Regulated Holder or its Affiliates (the “BHCA Tender”).
The Company shall accept and redeem at no cost to the Company all such shares of
capital stock subject to such BHCA Tender as soon as practicable (and in no
event later than three Business Days after receipt of such Regulated Holder’s
notice to the Company of such BHCA Tender), and without a requirement for any
further action by such Regulated Holder, the Company, the Board or any other
Person. The exercise of a BHCA Tender shall be within a Regulated Holder’s sole
and exclusive discretion and shall be in addition to, and not in lieu of, any
other remedies available to such Regulated Holder under this Agreement or any
other agreement between the Company and any such Regulated Holder.
(c)    Regulatory Disclosure.
(i)    Each Regulated Holder is required to disclose under Section 13(r) of the
1934 Act (“Section 13(r)”), whether any of its Affiliates has engaged during
each calendar quarter in certain Iran-related activities, including those
targeted under the Iran and Libya Sanctions Act of 1996 and other Iran-related
laws (the “Iran Act”). The Company represents and warrants that neither the
Company nor any of its controlled Affiliates (as such term is used in the Iran
Act) nor any of their respective officers or directors has engaged in any
activity that would be reportable by the Company if the Company was required to
make a disclosure under Section 13(r).
(ii)    Neither the Company nor any of its controlled Affiliates nor any of
their respective officers or directors will engage in any activity that would be
reportable by the Company if the Company was required to make a disclosure under
Section 13(r). To the extent that the Company or its controlled Affiliates,
officers or directors are, or become, engaged in any activities that would be
reportable by the Company if the Company was required to make a disclosure under
Section 13(r), the Company shall promptly, upon becoming aware of such
information, disclose such information in writing to all Holders in sufficient
detail in order that such Holder can timely satisfy its own disclosure
obligations under Section 13(r).
(iii)    The Company shall promptly provide each Regulated Holder with any
information concerning the Company or its controlled Affiliates, officers or
directors reasonably requested by such Regulated Holder to the extent such
information is required to allow the Regulated Holder to comply with any
disclosure requested or required under any Law applicable to any of them or by
any Governmental Authority, including, without limitation, any Section 13(r)
compliance questionnaire and any other disclosure requested or required by the
SEC, Federal Deposit Insurance Corporation, Federal Reserve Board, Office of the
Comptroller of the Currency or Office of Foreign Assets Control.
Section 5.23    Antitrust. Notwithstanding anything to the contrary contained in
this Agreement, no Holder shall be required, in order to resolve any objections
asserted by any Governmental Authority under the Hart–Scott–Rodino Antitrust
Improvements Act of 1976, the Competition Act or any other foreign antitrust or
combination laws with respect to the transactions


35





--------------------------------------------------------------------------------





contemplated by this Agreement, to divest any of its businesses, properties or
assets, or take or agree to take any other action (including agreeing to hold
separate any business or assets or take other similar actions) or agree to any
limitation or restriction, that such Holder determines would be or presents a
risk of being, individually or in the aggregate, adverse to itself or any of its
Affiliates.




[Remainder of page intentionally left blank]




36





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have executed this Stockholder Agreement
as of the date first written above.


KEY ENERGY SERVICES, INC.
 
By:
/s/ Katherine I. Hargis
Name:
Katherine I. Hargis
Title:
Senior Vice President,
Chief Administrative Officer,
General Counsel & Corporate Secretary





[Signature Page to Stockholders Agreement]
    
    



--------------------------------------------------------------------------------







GOLDMAN SACHS & CO. LLC,
as a Holder


By:
/s/ Lee D. Becker
Name:
Lee D. Becker
Title:
Authorized Signatory





[Signature Page to Stockholders Agreement]
    
    



--------------------------------------------------------------------------------







BLUEMOUNTAIN FOINAVEN MASTER FUND L.P.,
as a Holder


By:
/s/ David O’Mara
Name:
David O’Mara
Title:
Deputy General Counsel



BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.,
as a Holder


By:
/s/ David O’Mara
Name:
David O’Mara
Title:
Deputy General Counsel



BLUEMOUNTAIN GUADALUPE PEAK FUND L.P.,
as a Holder


By:
/s/ David O’Mara
Name:
David O’Mara
Title:
Deputy General Counsel



BLUEMOUNTAIN LOGAN OPPORTUNITIES FUND L.P.,
as a Holder


By:
/s/ David O’Mara
Name:
David O’Mara
Title:
Deputy General Counsel



BLUEMOUNTAIN MONTENVERS MASTER FUND
SCA SICAV-SIF,
as a Holder


By:
/s/ David O’Mara
Name:
David O’Mara
Title:
Deputy General Counsel









[Signature Page to Stockholders Agreement]
    
    



--------------------------------------------------------------------------------







BLUEMOUNTAIN SUMMIT TRADING L.P.,
as a Holder


By:
/s/ David O’Mara
Name:
David O’Mara
Title:
Deputy General Counsel



BLUEMOUNTAIN TIMBERLINE LTD.,
as a Holder


By:
/s/ David O’Mara
Name:
David O’Mara
Title:
Deputy General Counsel





BLUEMOUNTAIN KICKING HORSE FUND L.P.,
as a Holder


By:
/s/ David O’Mara
Name:
David O’Mara
Title:
Deputy General Counsel





TENNENBAUM ENERGY OPPORTUNITIES CO, LLC
TCP WATERMAN CLO, LLC
TENNENBAUM SENIOR LOAN OPERATING III, LLC
TENNENBAUM ENHANCED YIELD OPERATING I, LLC
TENNENBAUM SENIOR LOAN FUND V, LLC
as Holders


On behalf of each of the above entities:
By: TENNENBAUM CAPITAL PARTNERS, LLC
Its: Investment Manager


By:
/s/ Michael E. Leitner
Name:
Michael E. Leitner
Title:
Managing Director





[Signature Page to Stockholders Agreement]
    
    



--------------------------------------------------------------------------------









SOTER CAPITAL, LLC,
as a Holder


By:
/s/ Mary Ann Sigler
Name:
Mary Ann Sigler
Title:
President and Treasurer





[Signature Page to Stockholders Agreement]
    
    



--------------------------------------------------------------------------------









WHITEBOX ASYMMETRIC PARTNERS, L.P.,
as a Holder
By: WHITEBOX ADVISORS LLC its investment manager


By:
/s/ Luke Harris
Name:
Luke Harris
Title:
General Counsel – Corporate, Transactions and Litigation



[Signature Page to Stockholders Agreement]
    
    



--------------------------------------------------------------------------------







WHITEBOX CAJA BLANCA FUND, LP,
as a Holder
By: WHITEBOX CAJA BLANCA GP LLC its general partner
By: WHITEBOX ADVISORS LLC its investment manager


By:
/s/ Luke Harris
Name:
Luke Harris
Title:
General Counsel – Corporate, Transactions and Litigation



[Signature Page to Stockholders Agreement]
    
    



--------------------------------------------------------------------------------







WHITEBOX RELATIVE VALUE PARTNERS, L.P.,
as a Holder
By: WHITEBOX ADVISORS LLC its investment manager


By:
/s/ Luke Harris
Name:
Luke Harris
Title:
General Counsel – Corporate, Transactions and Litigation







WHITEBOX CREDIT PARTNERS, L.P.,
as a Holder
By: WHITEBOX ADVISORS LLC its investment manager


By:
/s/ Luke Harris
Name:
Luke Harris
Title:
General Counsel – Corporate, Transactions and Litigation



[Signature Page to Stockholders Agreement]
    
    



--------------------------------------------------------------------------------







WHITEBOX MULTI-STRATEGY PARTNERS, L.P.,
as a Holder
By: Whitebox Advisors LLC its investment manager


By:
/s/ Luke Harris
Name:
Luke Harris
Title:
General Counsel – Corporate, Transactions and Litigation









[Signature Page to Stockholders Agreement]
    
    



--------------------------------------------------------------------------------






SCHEDULE 1
HOLDERS


Holder
Number of Shares of Common Stock at Closing
Percentage of Closing Common Stock
GOLDMAN SACHS & CO. LLC
4,731,473
34.3
%
BLUEMOUNTAIN FOINAVEN MASTER FUND L.P.
175,354
30.0
%
BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.
2,482,246
BLUEMOUNTAIN GUADALUPE PEAK FUND L.P.
126,542
BLUEMOUNTAIN LOGAN OPPORTUNITIES FUND L.P.
193,149
BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SIC AV-SIF
391,161
BLUEMOUNTAIN SUMMIT TRADING L.P.
392,909
BLUEMOUNTAIN TIMBERLINE LTD.
212,884
BLUEMOUNTAIN KICKING HORSE FUND L.P.
160,869
TCP WATERMAN CLO, LLC
199,139
16.3
%
TENNENBAUM ENERGY OPPORTUNITIES CO, LLC
480,161
TENNENBAUM ENHANCED YIELD OPERATING I, LLC
450,956
TENNENBAUM SENIOR LOAN FUND V, LLC
648,978
TENNENBAUM SENIOR LOAN OPERATING III, LLC
466,760
SOTER CAPITAL, LLC
1,644,386
12.1
%
WHITEBOX ASYMMETRIC PARTNERS, L.P.
116,400
4.4
%
WHITEBOX CAJA BLANCA FUND, LP
17,592
WHITEBOX RELATIVE VALUE PARTNERS, L.P.
65,867
WHITEBOX CREDIT PARTNERS, L.P.
43,698
WHITEBOX MULTI-STRATEGY PARTNERS, L.P.
361,485
Total
13,362,009
97.0
%







--------------------------------------------------------------------------------






SCHEDULE 2
INITIAL DIRECTORS




J. Marshall Dodson
Sherman K. Edmiston III
Jacob Kotzubei
Alan B. Menkes
Harry F. Quarls
Marcus C. Rowland
H.H. “Tripp” Wommack






--------------------------------------------------------------------------------






EXHIBIT A
Form of Joinder Agreement
Reference is hereby made to the Stockholders Agreement (the “Stockholder
Agreement”), dated as of March 6, 2020, by and among Key Energy Inc., a Delaware
corporation, each of the Persons who are listed on Schedule 1 thereto, and each
Person who later became a party thereto pursuant to Section 5.5 thereof.
The undersigned agrees, by execution hereof, to become a party to, to adhere to
and to be bound by the terms and provisions of the Stockholders Agreement as a
Holder party thereto and to have the rights and obligations of a Holder[, and as
of the date of this Joinder, pursuant to its agreement with the Holder proposing
to effect such Transfer, as a result of the Holder making the Transfer to the
undersigned assigning its rights pursuant to Section 2.1(b), shall have the
right to nominate [1] [2] Directors pursuant to Section 2.1(b) of the
Stockholders Agreement]. Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Stockholders Agreement.




[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
__________ ___, ____.




[NAME OF TRANSFEREE HOLDER]




______________________________________
Name:
Title:


[NAME OF TRANSFERRING HOLDER]




______________________________________
Name:
Title:




Acknowledged by:
KEY ENERGY INC.








By:    
Name:
Title:



